DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the width of the apertures decreases the farther they are from the middle portion (claim 2)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4 
On line 2, the limitation “the middle area” lacks proper antecedent basis.
On line 3, the limitation “the outer areas” lacks proper antecedent basis.

On line 3, the limitation “the longer dimension” lacks proper antecedent basis.
On lines 3-4, the limitation “the rectangle” lacks proper antecedent basis.

In claim 5
On line 2, the limitation “the middle area” lacks proper antecedent basis.
On line 3, the limitation “the longer dimension” lacks proper antecedent basis.
On line 3, the limitation “the rectangle” lacks proper antecedent basis.
On lines 3-4, the limitation “the other areas” lacks proper antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 7549661 B2).
Jackson et al. discloses a floating lounge (see Fig 4 and Fig 10; and col. 12, line 48 and lines 56-65) comprising: a buoyant, substantially planar body portion [10] having a middle area and an outer area on each side of the middle area. 
The floating lounge comprises a plurality of apertures extending through the body portion, with a plurality of smaller apertures [54] located in the outer areas of the body portion, 

    PNG
    media_image1.png
    707
    1008
    media_image1.png
    Greyscale

Re claim 2, the width of the apertures is smaller at the farther location on the body portion, relative to the width of the apertures in the middle area.
Re claim 3, an inflatable portion [90] is capable of being used as a headrest.
Re claim 4, the apertures are larger in the middle area of the body than in the outer areas of the body portion along the longer dimensions of the rectangle.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung (US 5,791,958).
Yeung discloses a floating lounge [10] (see Fig 1) comprising an elongated, substantially rectangular planar body portion having a plurality of apertures [33] therethrough in a middle area [20, 30, 20] of the body portion along the longer dimensions of the body portion so that the middle area has less buoyance that outer areas [12, 14] of the lounge.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5226184 (Cheng) and FR 2697421 each shows a floating lounge with plurality of apertures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617